MEMORANDUM **
Even if we were to find the determination of the Bureau of Immigration Appeals concerning petitioner’s credibility to be inadequate, Pena’s petition must be denied because the INS offered a preponderance of evidence attesting that conditions in El Salvador “have changed to such an extent that the applicant no longer has a well-founded fear of being persecuted if he ... were to return.” Lal v. INS, 255 F.3d 998, 1002 (9th Cir.2001).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.